DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 06/22/2020.  The preliminary amendment submitted on 06/22/2020 is acknowledged. Claims 1-20 are canceled. Claims 21-40 are new. Claims 21-40 are currently pending and have been examined.
Claim Objections
Claims 22, 30, and 38 are objected to because of the following informalities:  The inner and outer surfaces are previously recited and already have antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29-30 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silvers et al (US Patent No. 8,814,423), hereinafter referred to as Silvers.
	Regarding claim 29 (new), Silvers discloses in figure 6 a tool comprising: an elongate tool body including a first end portion (56), the first end having an end face (56 has an end face), an inner surface (54 is an inner surface), and an outer surface (40), both the inner and outer surfaces extending from the end face (54 and 40 extend from 56); said elongate tool body having a channel extending from the end face and the inner surface (54), the channel being configured to receive a portion of the item (54 receives 50); said elongate tool body have a second hand grip end portion (46) including a tapered wall extending completely around an outer circumference of the elongate tool body (10 is tapered); and said elongate tool body having a length extending from the grip end to said first end that is greater than the item to mouth length (fig 1, showing the tool 10 is longer than the length from 70 to the lip of the liquid holding receptacle).
	The recitations stated below are considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. 
The recitation “for internally attaching or removing an item to a base of a bottle through a mouth of the bottle, said bottle having an item to mouth length extending from the top of the item when attached to the base, to the mouth of the bottle" is considered to be an intended use limitation. In the instant case, Silvers shows 10 being in a liquid holding receptacle and being able to attach to 12 and 10 extends beyond the mouth of the liquid holding receptacle, the liquid holding receptacle having a length.
The recitation “adapted to releasably engage the item" is considered to be an intended use limitation. In the instant case, Silvers, fig 1, 12 is interpreted to be the item and 10 is capable of releasably engaging 12.
	Regarding claim 30 (new), Silvers further discloses the tool recited in claim 29, wherein the channel extends from the recess toward an outer surface of the elongate tool body (54 extends in the axial direction towards the outer surface of 56).
	Regarding claim 36 (new), Silvers further discloses the tool recited in claim 29, wherein said elongate tool body include a diameter which increases from an intermediate section toward the second hand grip end portion (10 is tapered to the middle and flares at 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Silvers et al (US Patent No. 8,814,423) in view of Goodman (US Patent No. 7,748,657), hereinafter referred to as Silvers and Goodman, respectively.
	Regarding claim 21 (new), Silvers discloses in figure 6 a tool (10, showing the whole tool) for use with a liquid holding receptacle (fig 4, showing the tool in use with a liquid holding receptacle) comprising: 
	an elongate tool body (10) having a first end (56) having a recess (54), the first end having an end face (56 has an end face), an inner surface (54 has an inner surface), and an outer surface (40), both the inner and outer surfaces extending from the end face (54 and 40 extend from 56); 
	said elongate tool body having threaded connection to connect to a separate piece (52 and 54 are a threaded connection); 
	said elongate tool body have a second hand grip end (46); and 
	said elongate tool body having a length extending from the grip end to said first end that is greater than the item to mouth length (fig 4, the tool has a length greater than the receptacle that the tool is working in).
	Silvers does not explicitly disclose said elongate tool body having a channel extending from the end face and the inner surface, the channel being configured to receive a portion of the item, the channel including an axial segment and a radial segment, the radial segment including a first portion that is of a first width and a second portion that is of a second width greater than the first width, the first portion being positioned between the second portion and the axial segment and being formed by a convex surface of the tool body spaced from the end face.
	Goodman teaches in figure 10, a tool (210) comprising: an elongate tool body (220, 230, and 240) having a first end having a recess (250), the first end having an end face (240 has an end face where 250 starts), an inner surface (240 has an inner surface), and an outer surface (240 has an outer surface), both the inner and outer surfaces extending from the end face (the inner and outer surfaces of 240 both extend from the end face where 250 starts); 
	said elongate tool body having a channel (260) extending from the end face and the inner surface (260 extends from the face of 240 where 250 starts and extends axially), the channel being configured to receive a portion of the item (260 is capable of receiving an item), the channel including an axial segment (262) and a radial segment (264), the radial segment including a first portion that is of a first width (265 has a width) and a second portion that is of a second width greater than the first width (264 has a width beyond 265 that is wider than the width between 265, col 7, line 66 -  col 8, line 10), the first portion being positioned between the second portion and the axial segment (265 is between 264 and 262) and being formed by a convex surface of the tool body spaced from the end face (265 is a convex surface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Silvers with the teachings of Goodman to replace the bayonet fitting for the threaded connection of Silvers because Silvers teaches that different forms of connections are possible as alternative to the screw connection (col 3, lines 17-18) and that the bayonet fitting offers the advantage of a quick connection and quick release to facilitate rapid use (col 2, lines 7-8, summarized).
	The recitations stated below are considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. 
The recitation “for internally attaching or removing an item to a base of a bottle through a mouth of the bottle, said bottle having an item to mouth length extending from the top of the item when attached to the base, to the mouth of the bottle" is considered to be an intended use limitation. In the instant case, Silvers shows 10 being in a liquid holding receptacle and being able to attach to 12 and 10 extends beyond the mouth of the liquid holding receptacle, the liquid holding receptacle having a length.
The recitation “adapted to releasably receive the item" is considered to be an intended use limitation. In the instant case, Silvers, fig 1, 12 is interpreted to be the item and 10 is capable of releasably engaging 12.
	Regarding claim 22 (new), Silvers as modified further discloses the tool recited in claim 21, wherein the channel extends from the recess toward an outer surface of the elongate tool body (Goodman, 260 extends to the outer surface of 240).
	Regarding claim 28 (new), Silvers as modified further discloses the tool recited in claim 21, wherein said elongate tool body includes a diameter which increases from an intermediate section toward the second hand grip end to define an enlarged portion of the elongate tool body being sized and configured to be grippable by the user (Silvers, fig 6, 10 tapers to 46, and 46 is capable of being griped by a user).
	Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Silvers et al (US Patent No. 8,814,423) in view of Goodman (US Patent No. 7,748,657), as applied to claim 21, and in further view of a different embodiment of Silvers et al (US Patent No. 8,814,423), hereinafter referred to as Silvers, Goodman, and Silvers 2, respectively.
	Regarding claim 23 (new), Silvers as modified discloses the elements of the claimed invention as stated above in claim 21, but does not explicitly disclose the tool body includes a plurality of body segments cooperatively engageable with each other.
	Silvers in a different embodiment teaches in figure 13C the handle is in a plurality of segments that cooperatively engage with each other (20 and 22 and are engaged by an intermediate threaded connection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Silvers with the teachings of the different embodiment of Silvers to incorporate the plurality of segments of the handle because this allows the user to add other manipulating devices as required by the user (col 5, lines 22-26, summarized).
	Regarding claim 24 (new), Silvers as modified further discloses the tool recited in claim 23, wherein the plurality of body segments are selectively transitional between a disengaged configuration (20 and 22 are transitional between connected and disconnected), wherein the plurality of body segments are detached from each other (20 and 22 disconnect), and an assembled configuration, wherein the plurality of body segments are interconnected to each other (fig 13B, where 20 and 22 are fully connected).
	Regarding claim 25 (new), Silvers as modified further discloses the tool recited in claim 23, wherein adjacent ones of the plurality of body segments are adapted to become engaged with each other via relative rotation of one body segment relative to another body segment (20 and 22 are threaded together forming relative movement rotation to each other).
	Regarding claim 26 (new), Silvers as modified further discloses the tool recited in claim 23, wherein a first one of the plurality of body segments includes a channel formed therein (fig 13C, 152), and a second one of the plurality of body segments includes a protrusion adapted to be received within the channel to engage the first one of the plurality of body segments to the second one of the plurality of body segments (fig 13C, 150).
	Regarding claim 27 (new), Silvers as modified further discloses the tool recited in claim 26, wherein the protrusion and the channel are configured such that the protrusion is advanceable through the channel by relative translation and rotation of the first one and the second one of the plurality of body segments (fig 13C, 152 and 150 are a threaded connection which is attached by relative rotation of the first segment to the second segment).
	Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Silvers et al (US Patent No. 8,814,423) alone, hereinafter referred to as Silvers.
	Regarding claim 31 (new), Silvers discloses the elements of the claimed invention as stated above in claim 21, but does not explicitly disclose the tool body includes a plurality of body segments cooperatively engageable with each other.
	Silvers in a different embodiment teaches in figure 13C the handle is in a plurality of segments that cooperatively engage with each other (20 and 22 and are engaged by an intermediate threaded connection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Silvers with the teachings of the different embodiment of Silvers to incorporate the plurality of segments of the handle because this allows the user to add other manipulating devices as required by the user (col 5, lines 22-26, summarized).
	Regarding claim 32 (new), Silvers as modified further discloses the tool recited in claim 23, wherein the plurality of body segments are selectively transitional between a disengaged configuration (20 and 22 are transitional between connected and disconnected), wherein the plurality of body segments are detached from each other (20 and 22 disconnect), and an assembled configuration, wherein the plurality of body segments are interconnected to each other (fig 13B, where 20 and 22 are fully connected).
	Regarding claim 33 (new), Silvers as modified further discloses the tool recited in claim 23, wherein adjacent ones of the plurality of body segments are adapted to become engaged with each other via relative rotation of one body segment relative to another body segment (20 and 22 are threaded together forming relative movement rotation to each other).
	Regarding claim 34 (new), Silvers as modified further discloses the tool recited in claim 23, wherein a first one of the plurality of body segments includes a channel formed therein (fig 13C, 152), and a second one of the plurality of body segments includes a protrusion adapted to be received within the channel to engage the first one of the plurality of body segments to the second one of the plurality of body segments (fig 13C, 150).
	Regarding claim 35 (new), Silvers as modified further discloses the tool recited in claim 26, wherein the protrusion and the channel are configured such that the protrusion is advanceable through the channel by relative translation and rotation of the first one and the second one of the plurality of body segments (fig 13C, 152 and 150 are a threaded connection which is attached by relative rotation of the first segment to the second segment).
	Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Silvers et al (US Patent No. 8,814,423) in view of Fredrickson (US Patent No. 5,799,996), hereinafter referred to as Silvers and Fredrickson, respectively.
	Regarding claim 37 (new), Silvers discloses a tool comprising: a bottom segment having an end face (fig 6, 56), a channel extending from the end face (fig 6, 54), and a nub extending into the channel (fig 6, 50); an top segment (fig 13C, 22) detachably engageable to the bottom segment (fig 13C, 20 is detachable from 22 by 150); the tool defining an assembled configuration when the top segment is engaged to the bottom segment (fig 13B, showing 22 and 20 are an assembled configuration), the tool being sized and configured such that an end surface of the diffuser cartridge and a portion of the top segment of the tool collectively define an operating length greater than the vessel height (fig 4, 10 is longer than the liquid holding receptacle).
	Silvers does not explicitly disclose an intermediate segment detachably engageable to the bottom segment; and a top segment detachably engageable to the intermediate segment; the tool defining an assembled configuration when the intermediate segment is engaged to the bottom segment and the top segment
	Fredrickson teaches in figure 1, a tool comprising: a bottom segment (22); an intermediate segment detachably engageable to the bottom segment (32); and a top segment detachably engageable to the intermediate segment (42); the tool defining an assembled configuration when the intermediate segment is engaged to the bottom segment and the top segment (22, 32, and 42 are assembled such that 32 is engaged to 22 and to 42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Silvers with the teachings of Fredrickson to incorporate an intermediate segment such that the tool has at least three segments because this configuration allows the user to adopt a handle length that is precisely suited to the task at hand and is economical to own because the owner does not require multiple tools of different lengths (col 1, lines 35-38 and 55-60, summarized). Furthermore, per MPEP 2144.04(VI)(B) to have duplicated structure is held to be obvious over the prior art. Where in the instant case, to have the segments duplicated is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.
	The recitations stated below are considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. 
The recitation “adapted for use with a diffuser cartridge and a fluid containment vessel having a base, a retaining wall coupled to the base, and an upper rim, the base and the upper rim defining a vessel height, the diffuser cartridge being detachably engageable with the retaining wall to assume a nested configuration" is considered to be an intended use limitation. In the instant case, Silvers shows 10 being in a liquid holding receptacle and being able to attach to 12 and 10 extends beyond the mouth of the liquid holding receptacle, the liquid holding receptacle having a length, where 12 is capable of holding solid items in the base to be diffused through the openings and is capable of being a diffuser cartridge.
The recitation “the channel being configured to receive a portion of the diffuser cartridge" is considered to be an intended use limitation. In the instant case, Silvers, fig 1, 12 is interpreted to be the item and 10 is capable of releasably engaging 12 by the threaded connection of 52 and 54.
The recitation “the nub being configured to provide frictional resistance to the portion of the diffuser cartridge received in the channel " is considered to be an intended use limitation. In the instant case, Silvers, fig 6, 50 has a thread 52 and threads provide frictional resistance is capable of meeting the limitation.
	Regarding claim 38 (new), Silvers as modified further discloses the tool recited in claim 37, wherein the bottom segment includes an inner surface (fig 6, topmost inner surface of 54) and an outer surface (fig 6, the outer surface of 56), the channel extending from the inner surface toward the outer surface (54 extends from the topmost inner surface of 34 to the outer surface of 56).
	Regarding claim 39 (new), Silvers as modified further discloses the tool recited in claim 37, wherein the intermediate segment is adapted to become engaged with the bottom segment via relative rotation of the intermediate segment relative to the bottom segment (Silvers, fig 6, fig 13C, and the threaded connection of 52 is the relative rotation to the other segments and Fredrickson, figure 1, the intermediate connections are threaded and have relative rotation to the other segments).
	Regarding claim 40 (new), Silvers as modified further discloses the tool recited in claim 37, wherein a one of the bottom and intermediate segments includes a channel formed therein (fig 13C, 152), and the other one of the bottom and intermediate segments includes a protrusion adapted to be received within the channel to engage the intermediate segment to the bottom segment (fig 13C, 150 is a protrusion that is received into 152).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723